Exhibit N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JUNE 6, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION PROVIDES UPDATE ON HAYNESVILLE SHALE ACTIVITIES OKLAHOMA CITY, OKLAHOMA, JUNE 6, 2008 – In conjunction with its 2008 Annual Meeting of Shareholders, Chesapeake Energy Corporation (NYSE:CHK) today provided an update on its activities in its significant Haynesville Shale discovery in Northwest Louisiana and East Texas.In the past month, the company has successfully completed two additional horizontal wells in the play at flow rates comparable to its first four horizontal wells and the company anticipates completing two more horizontal wells by the end of June.The company now owns or has commitments for approximately 500,000 net acres of leasehold in the Haynesville Shale and has achieved its initial leasehold ownership goal.As a result of ongoing drilling success in the play, the company has elected to continue its leasehold acquisition efforts.Chesapeake is currently using five operated rigs to further develop its Haynesville Shale leasehold and anticipates operating at least 12 rigs by year-end 2008 and at least 30 rigs by year-end 2009. Management Comments Aubrey K.
